internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable 263a 263a 263a tam-123771-05 cc ita b05 number release date index uil no case-mis no ---------- --------------------------------------------------- taxpayer's name taxpayer's address ----------------------------------------- ---------------- ----------------------------- ------------------ ------------------------------- ---------------- ------- ------------------- taxpayer's identification no year s involved date of conference legend ----------------------------------------------------------- ------------------------------------- -------------------------- ----------- ------------------- taxpayer systems service x date federal_agency -------------------------------------------------- y act year codes ----- -------------------------------------- ------- -------------------------------------- issue s are the labor costs of taxpayer’s engineering department mixed_service_costs that may be allocated between capitalizable activities and deductible activities tam-123771-05 are the costs of taxpayer’s procurement department mixed_service_costs that may be allocated between capitalizable activities and deductible activities conclusion s taxpayer’s engineering department is a service_department that to some extent incurs mixed_service_costs however to the extent the costs of the engineering department include costs of labor that can be identified or associated with particular units or groups of units of specific produced property such costs are direct_labor_costs and not mixed_service_costs the costs of taxpayer’s procurement department are mixed_service_costs facts taxpayer wholly owns subsidiaries that are regulated public_utilities these subsidiaries operate systems that provide services to customers in x states assets used by taxpayer in providing these services include self-constructed assets as defined by sec_1_263a-1 taxpayer is regulated by both the federal_agency and state regulatory agencies section y of the act as amended requires that the federal_agency prescribe a uniform system of accounts for use by companies that provide services in year the federal_agency revised the uniform system of accounts and incorporated the accounting rules into regulations the federal agency’s regulations require that taxpayer assign and allocate costs based on types or pools of cost the cost pools that are collected by taxpayer’s accounting system and subsequently allocated are described in a cost allocation manual cam that taxpayer has prepared the major cost pools listed in the cam include among others engineering labor costs for individuals involved in the planning design and implementation engineering of specific projects engineering supervisions and clerical support other engineering department costs and provisioning costs of material and supplies the statement of facts included in the request for technical_advice submitted by the director and reviewed by taxpayer provides that these cost pools are allocated to projects and ultimately to expense or capitalized to assets as follows cost drivers which determine how costs are driven to different projects or to different codes are collected either in direct reported hours of the project as is the case for plant and engineering personnel or in specific dollars of materials used as is the case for provisions personnel as previously mentioned certain plant and engineering employees are required to report their time to the specific project and or the specific codes that they are working on the monetary cost of the materials used in specific projects is also recorded to the specific project and to the specific codes the direct hours which were time reported to the project tam-123771-05 and the monetary dollars for materials used on the project and to each code are multiplied by the applicable standard rate and these additional calculated costs are then allocated to the project and the code by accounting entities these standard rates are developed by collecting incurred costs in appropriate cost pools each cost pool has certain cost drivers then using rolling twelve month totals the total cost of a cost pool is divided by the applicable cost driver equaling the standard rate the standard rates are developed at certain organization levels called responsibility centers rcs the rc is the organizational level that has control_over the amounts expended taxpayer’s engineering department provides project estimates project planning and project design to plant department personnel engaged in the construction maintenance repair and removal of taxpayer’s systems in addition to providing support to personnel engaged in the construction maintenance repair and removal of its systems taxpayer’s engineering department performs work for other departments for example on occasion the engineering department also assists with costs studies being evaluated by the sales and marketing departments according to taxpayer’s cam costs incurred by the engineering department are initially accounted for in one general ledger account and subsequently reassigned to various other general ledger accounts on a monthly basis each activity performed by taxpayer with regard to the repair maintenance removal and construction activities of its systems is assigned an authorized project number and an alpha code the alpha codes consist of the following c for construction activities r for repairs and maintenance m for rearrangements and x for removal activities for financial reporting purposes costs classified with a c are capitalized and costs classified with an r m or x are expensed in addition to the alpha code costs are also tracked using standard number codes a combination of the alpha code and the standard number code are referred to as codes codes are used by the taxpayer to record the specific activity being performed on the type of asset the activity involves the statement of facts included in the request for technical_advice also indicates that an employee reporting his time and who is repairing a pole records his labor and material to ------ with the ----representing the pole and the -----representing the activity being performed repairing the pole moreover an engineer who specifically reports her time and who is working on designing plans for a buried cable would record her hours to the specific authorized project and the specific code according to the director in the engineering example the engineer would record her time to ----------the --- would represent the asset worked on the buried cable and the c would indicate a construction_project taxpayer’s plant accounting handbook provides detailed descriptions of all codes along with guidance for the employees as to the usage of the codes according to the cam certain time reporting employees are required to report the hours they spend working each day the federal agency’s regulations identify the labor of a time reporting employee as either direct plant labor or direct engineering tam-123771-05 labor these engineers perform the design planning and implementation engineering functions associated with a specific project that has received authorization and are required to report of their time certain levels of supervisors and support employees in the engineering as indicated above taxpayer initially reviewed and agreed to the above department do not report their time instead the labor costs of these employees are collected in cost pools and allocated by cost drivers as provided in the cam federal agency’s regulations refer to the allocated costs of these non-time reporting employees as indirect engineering labor statement of facts however at the conference of right on date and in a subsequent letter taxpayer represented that time-reporting engineers do not specifically record their time to codes instead taxpayer asserted that time-reporting engineers record the hours worked on a specific project but do not specifically record their time to individual capital or expense activities codes within the project taxpayer further asserted that the engineers’ reported time is allocated to codes within a specific project based on allocation percentages that are established by a planning engineer who initiated the specific project based on the total projected cost of the project according to taxpayer engineering labor that is reported to a specific project is spread to the codes of projects based on the pre-determined allocation percentages in the following two ways first the time reported by the engineer to a specific project could be automatically allocated by the project accounting system based on the estimated code allocations established for the project by the planning engineer second the time reported by the engineer to a specific project may be manually allocated by the engineer using the estimated code allocations established for the project by the planning engineer after the project has been approved in other words according to taxpayer an engineer that spends all of his or her time working on issues concerning only one code in a project would not specifically report all of his or her time to the code but would allocate his or her time based on the total cost estimates that were established by the planning engineer the director does not agree with taxpayer’s rendition of the facts therefore since the parties have been unable to reach an agreement on the facts this technical_advice will resolve the issue of whether all of the costs of taxpayer’s engineering department are mixed_service_costs in the alternative see section dollar_figure of revproc_2005_2 2005_1_irb_86 personnel within taxpayer’s procurement department analyze and evaluate suppliers’ products select appropriate suppliers negotiate supply contracts place purchase orders develop standards for material purchases and administer vendor or user claims certain personnel within the procurement department engage in provisioning activities these provisioning personnel oversee the receiving stocking and requisitions of materials_and_supplies that are used in constructing repairing and maintaining taxpayer’s system accordingly taxpayer’s provisioning costs are the costs associated with the handling of materials_and_supplies that are used in the tam-123771-05 construction and maintenance of taxpayer’s system taxpayer’s cam indicates that the acquisition costs of major materials used in an authorized project are recorded directly to the project and the associated code involved poles buried cable etc for instance if a new pole is installed the pole will be charged to the appropriate code in contrast the provisioning costs are collected in a cost pool and allocated based upon the acquisition costs of the materials used taxable_year ending date to change its method of allocating mixed_service_costs according to the form_3115 taxpayer previously used the step-allocation_method taking into account applicable facts and circumstances to allocate its mixed_service_costs to self-constructed assets under its proposed method taxpayer sought approval to use the simplified_service_cost_method to allocate mixed_service_costs the form_3115 also discloses that for this purpose taxpayer would treat the costs of its engineering department and procurement department as mixed_service_costs taxpayer filed a form_3115 application_for change in accounting_method for its law sec_263a generally requires a taxpayer to capitalize the direct costs and an allocable share of the indirect_costs of real or tangible_personal_property that is produced_by_the_taxpayer the direct costs of produced property include direct materials costs and direct_labor_costs see sec_1_263a-1 direct_labor_costs include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced see sec_1_263a-1 the indirect_costs of produced property are all costs other than direct_material_costs and direct_labor_costs see sec_1_263a-1 indirect_costs are properly allocable to produced property when the costs directly benefit or are incurred by reason of the performance of production activities id indirect_costs may be allocable to a production activity and other activities that are not subject_to sec_263a accordingly taxpayers must make a reasonable allocation of indirect_costs between production and other such activities see sec_1_263a-1 certain overhead costs and capitalizable service_costs see ' 263a-1 e the regulations define service_costs as indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function see sec_1_263a-1 for this purpose service departments are defined as administrative service or support departments that incur service_costs see sec_1 263a- e i b the mere title of a department or function does not determine whether the department or function constitutes a service_department instead the facts and circumstances of the taxpayer’s activities and business organization control whether a department is a service_department id indirect_costs subject_to capitalization under sec_263a include indirect labor costs the regulations segregate service_costs into the following three separate tam-123771-05 categories capitalizable service_costs deductible service_costs and mixed_service_costs for this purpose capitalizable service_costs are service_costs that directly benefit or are incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1_263a-1 deductible service_costs are service_costs that do not directly benefit or are not incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1 263a- e ii b mixed_service_costs are service_costs that are partially allocable to production or resale activities and partially allocable to non-production or non-resale activities see sec_1_263a-1 the regulations generally require taxpayers to allocate indirect_costs using either a specific_identification_method a standard_cost_method a burden rate method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 with regard to mixed_service_costs the regulations generally require taxpayers to allocate mixed_service_costs using reasonable factors or relationships by applying a direct_reallocation_method a step-reallocation method or any other reasonable allocation method as defined under the principles of ' 263a- f see sec_1_263a-1 the regulations also provide a simplified_method the simplified_service_cost_method for determining capitalizable mixed_service_costs see ' 263a-1 h analysi sec_1 are the labor costs of taxpayer’s engineering department mixed_service_costs that may be allocated between capitalizable activities and deductible activities department are not mixed_service_costs the director argues that the costs incurred by the taxpayer’s engineering department are not mixed_service_costs because taxpayer’s engineering department is not a service_department and even if the engineering department is in some part a service_department all the costs of the department are not service_costs the director also contends that the definition of a service_department only includes general and administrative departments the director concludes that since taxpayer’s engineering department does not incur general and administrative expenses it is not a service_department and does not incur mixed_service_costs that may be allocated using the simplified_service_cost_method we disagree include the costs of general and administrative departments sec_1 263a- e i a provides that s ervice costs are defined as a type of indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function according to the director the parenthetical after indirect_costs sec_1_263a-1 does not limit the definition of service_costs to only the director argues that the costs incurred by taxpayer’s engineering the regulations generally permit taxpayers to allocate mixed_service_costs using service_costs are a type of indirect_costs that can be identified specifically with a tam-123771-05 limits service_costs to only include general and administrative costs contrary to director’s argument the parenthetical does not limit service_costs to only include the costs of general and administrative departments the parenthetical phrase includes the abbreviation eg which stands for exempli gratia translated exempli gratia means for example accordingly the parenthetical only provides an example of indirect_costs that may be service_costs and does not provide an exhaustive list of indirect_costs that may be service_costs service_department or function or that directly benefit or are incurred by reason of a service_department or function see sec_1_263a-1 therefore in order to determine whether the costs of taxpayer’s engineering department are service_costs one must first determine whether taxpayer’s engineering department is a service_department sec_1_263a-1 defines service departments as administrative service or support departments that incur service_costs the regulations do not contain a definitive list of service departments instead the facts and circumstances of a taxpayer’s activities and business organization control whether a department is a service_department reasonable factors or relationships by applying a direct_reallocation_method a step- reallocation method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 in doing so the regulations also provide illustrations of mixed service cost allocations using reasonable factors or relationships in particular sec_1_263a-1 provides that the costs of an engineering or design department are generally directly allocable to the departments or activities benefited based on the ratio of the approximate number of hours of work performed with respect to the particular activity to the total number of hours of engineering or design work performed for all activities given this example it is clear that the regulations contemplate that the costs of an engineering department may be viewed as service_costs and allocated between capitalizable and deductible activities using various cost allocation_methods functional and that certain functions of the engineering department may in fact qualify as service functions but that all functions of the engineering department are not service functions according to the director the costs of those functions that are service functions may qualify as mixed_service_costs but the costs of those functions that are not service functions are not mixed_service_costs provided a large measure of flexibility to taxpayers to allocate costs inasmuch as they permitted any reasonable method of allocation authorized by traditional cost accounting when it enacted sec_263a congress recognized that existing tax_accounting rules the director also contends that taxpayer’s engineering department is multi- accordingly the treasury_department promulgated regulations under sec_263a tam-123771-05 principles accordingly congress expected that the treasury_department would take a similar approach and permit similar allocation_methods permitted by cost accounting principles congress also recognized that modifications of the rules may be necessary or appropriate in order to adapt such rules to the new capitalization requirements see s rep no vol c b that respected the flexibility provided by traditional cost accounting principles by permitting taxpayers to allocate direct costs and indirect_costs using a variety of methods moreover the regulations provide that direct_labor_costs can be allocated as indirect_costs provided such costs are capitalized to the extent required by the regulations see sec_1_263a-1 the regulations also respected traditional cost accounting principles by permitting taxpayers to allocate mixed_service_costs using reasonable factors or relationships by applying a direct_reallocation_method a step- reallocation method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 given the flexibility afforded by the regulations to allocate direct and indirect_costs using similar allocation_methods the categorization of a cost as either direct or indirect generally is not determinative of the method that may be used to allocate such costs however as explained below the simplified_service_cost_method provided by the regulations may not be used to allocate direct costs therefore in the context of the simplified_service_cost_method the determination of whether a cost is a direct or indirect_cost is important allocate direct costs sec_1_263a-1 provides that a taxpayer may use the simplified_service_cost_method to determine capitalizable mixed_service_costs incurred during the taxable_year with respect to eligible_property as defined in sec_1_263a-1 for this purpose mixed_service_costs are defined as service_costs that are partially allocable to production or resale activities capitalizable mixed_service_costs and partially allocable to non-production or non-resale activities deductible mixed_service_costs service_costs are a type of indirect_costs that can be identified specifically although the legislative_history only refers to the flexibility afforded the allocation of indirect_costs the regulations also provided such flexibility to labor costs see sec_1_263a-1 prior to the enactment of sec_263a the full absorption regulations provided in sec_1_471-11 recognized that many taxpayers may have classified a direct_production_cost as an item of overhead under the full absorption regulations a taxpayer that classified direct production_costs as overhead could continue its method of classifying direct productions costs provided the taxpayer treated the costs as overhead allocable to inventory cost see sec_1_471-11 see also leslie j schneider federal income_taxation of inventories dollar_figure the regulations generally leave considerable flexibility to taxpayers to categorize labor costs as either direct or indirect because there is not usually a great deal of significance to the distinction because both types of labor costs are subject_to capitalization under sec_263a see sec_1_263a-1 as long as a taxpayer’s cost accounting system is designed to assign the labor costs to units of output there should be no problem with categorizing the cost as either a direct_cost or an indirect_cost see schneider supra at sec_4 as is indicated above the simplified_service_cost_method can not be used to a close review of the temporary sec_263a regulations that preceded the final tam-123771-05 identified with a service_department or function or that directly benefit or are incurred by reason of a service_department or function emphasis added see sec_1 263a- e a accordingly the simplified_service_cost_method may only be used to allocate a certain type of indirect_costs mixed_service_costs and may not be used allocate direct costs moreover although sec_1_263a-1 provides that a taxpayer is not treated as using an erroneous method_of_accounting if direct_labor_costs are treated as indirect_costs under the taxpayer’s allocation method the section does not refer to the simplified_service_cost_method instead the section indicates that if direct_labor_costs are treated as indirect_costs they must be capitalized to the extent required by sec_1_263a-1 sec_1_263a-1 provides that indirect_costs must be allocated using either a specific_identification_method a burden rate method or any other reasonable allocation method as defined in sec_1_263a-1 sec_1_263a-1 does not refer to the simplified_service_cost_method sec_263a regulations also reveals that the drafters of the regulations were aware that a given department could incur a mix of direct costs indirect_costs and service_costs in particular sec_1_263a-1t b iii ii of the temporary regulations 1987_1_cb_98 provided the general_rule for allocating administrative service or support costs this rule provided that the total direct and indirect_costs service_costs of administrative service or support functions or departments service departments that directly benefit a particular production activity must be directly allocated to such activity but that service_costs that benefit production as well as other functions must be allocated to particular activities or functions on the basis of a factor or relationship that reasonably relates the incurring of the service_costs to the benefits received by the activity like the final regulations the temporary regulations permitted a taxpayer to allocate service_costs by consistently applying any reasonable cost allocation method including a direct_reallocation_method a step-allocation_method or any other reasonable method however the temporary regulations also cautioned that none of these methods would be considered a reasonable method if the method effectively allocates service_costs to other service departments in such a manner as to avoid the eventual reallocation of such costs to production activities if such reallocation was required under the principles of the regulations see sec_1_263a-1t b iii iii therefore under the general_rule for allocating service_costs provided by the temporary regulations service_costs that directly benefit a particular production activity were required to be allocated to the activity like the final regulations the temporary regulations also permitted a taxpayer to use the simplified_service_cost_method to allocate its mixed_service_costs however the temporary regulations clarified that for purposes of the simplified_service_cost_method mixed_service_costs did not include administrative support and service_costs that directly benefit or are incurred by reason of the performance of the taxpayer’s production activities if such costs do not benefit other activities of the taxpayer’s trade_or_business or if such costs were properly allocated to production activities under the taxpayer’s method_of_accounting prior to the effective date of sec_263a see sec_1 263a- at first blush this conclusion may appear to be contrary to sec_1_263a-1 this tam-123771-05 1t b i in other words under the simplified_service_cost_method as provided in the temporary regulations mixed_service_costs did not include the costs of a department that are direct costs of a production activity and costs that were properly allocated to production activities under the taxpayer’s method_of_accounting prior to the effective date of sec_263a given this regulatory background it is clear that the final sec_263a regulations purposely do not include direct costs within the definition of service_costs in other words because the final sec_263a regulations do not include direct costs within the definition of service_costs like the temporary sec_263a regulations the final sec_263a regulations do not permit a taxpayer to use the simplified_service_cost_method to allocate direct_labor_costs section provides that for purposes of the simplified_service_cost_method total mixed_service_costs are defined as the total costs incurred during the taxable_year in all departments or functions of the taxpayer’s trade_or_business that perform mixed service activities the section further provides that in determining the total mixed_service_costs of a trade_or_business the taxpayer must include all costs incurred in its mixed service_department and cannot exclude any otherwise deductible service_costs however a close reading of sec_1_263a-1 reveals that the method allocates only mixed_service_costs incurred by a mixed service_department first paragraph of sec_1_263a-1 states that this paragraph h provides a simplified_method for determining capitalizable mixed_service_costs incurred during the taxable_year emphasis added second after stating that total mixed_service_costs means all costs incurred by departments or functions performing mixed service activities paragraph of sec_1_263a-1 refers taxpayers to sec_1_263a-1 for a definition of mixed_service_costs that definition only includes indirect_costs thus it is obvious that the simplified_service_cost_method is a method for allocating indirect_costs that qualify as mixed_service_costs and does not apply to costs that are direct costs taxpayer’s engineering department are direct_labor_costs for example the director contends that one of the activities performed by taxpayer’s engineering department involves the selection or implementation of designs materials and methods for the production of specific plant assets according to the director the costs associated with this activity have always been considered by taxpayer as a direct_cost for financial_accounting purposes and until taxpayer filed its change in method_of_accounting a direct_cost for tax purposes the director further contends that taxpayer treats the costs of this activity as a direct_cost because taxpayer’s books_and_records for financial_accounting purposes directly identifies or associates these costs with particular units or groups of units of specific property produced the director also contends that certain engineers time reporting engineers directly report their time to codes and therefore the costs of these time reporting employees should be considered direct_labor_costs argued that engineering costs are categorically treated by the regulations as indirect initially in a brief attached to the director’s request for technical_advice taxpayer in the instant case the director contends that many of the costs incurred by taxpayer’s argument ignores the definition of direct_labor_costs contained in tam-123771-05 costs and not direct costs in support of its argument taxpayer cited sec_1 263a- d ii p which provides that engineering and design costs are an example of indirect_costs taxpayer further argued that direct_labor_costs only include the costs of production workers that are directly involved in the fabrication of the product in other words taxpayer argued that only the costs of personnel that touch the production process are direct_labor_costs for purposes of sec_1_263a-1 in support of its argument taxpayer cited the blue_book to the act which states that d irect production_costs required to be included in an inventory account included the costs of materials forming an integral part of the product or consumed in the manufacturing process and the costs of labor that were directly involved in fabrication of the product see joint_committee on taxation general explanation of the tax_reform_act_of_1986 99th cong comm print sec_1_263a-1 this section provides that direct_labor_costs include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced using this definition it is clear that if time reporting engineers directly report their time to codes the costs of these time reporting employees are being identified or associated with particular units or groups of units of specific property produced and therefore are considered direct_labor_costs sec_1_263a-1 this section provides that indirect_costs are all costs other than direct_material_costs and direct_labor_costs sec_1_263a-1 which defines indirect labor costs also clearly provides that indirect labor includes all labor costs that cannot be directly identified or associated with particular units or groups of units of specific property produced ie direct_labor_costs concerning time reporting engineers that directly report their time to codes are in accord with traditional cost accounting principles traditional cost accounting principles recognize that different organizations may attach different meanings to the terms direct_labor_costs indirect labor costs and service_costs see national association of accountants statement of management accounting no 4c definition and measurement of direct_labor_cost management accounting management accounting date charles t horngren george foster cost accounting a managerial emphasis 6th ed direct labor has traditionally been defined as labor quantities that can be specifically identified with a cost object in an economically feasible manner see national association of accountants supra pincite horngren supra pincite for this purpose a cost objective is generally defined as a product contract project organizational subdivision or other unit for which costs are measured or estimated national association of accountants supra pincite although this definition has been widely accepted its application varies because the determination of whether it is economically feasible to directly relate costs must be performed on an entity by entity basis accordingly differences in the way organizations define their costs has in the definition of direct_labor_costs in sec_1_263a-1 and our conclusions taxpayer’s arguments also ignore the definition of indirect_costs provided in the california franchise tax board applied these traditional cost accounting tam-123771-05 practice resulted in variations in the amount recorded as direct labor and the amount recorded as overhead in other words whether a cost is considered a direct_cost must be viewed in the context of the company’s cost accounting system whether the company has determined that it is economically feasible to trace the subject costs directly to a cost objective and the use for which the term is being employed eg a cost reimbursement contract and income taxes see horngren supra pincite principles to analyze a situation where a taxpayer utilizes the services of its employees for the engineering and design of a new coker in legal ruling the california franchise tax board addressed whether certain capitalized costs of labor paid_or_incurred by a qualified_taxpayer for engineering and design services constitute qualified_costs for purposes of california’s manufacturers’ investment_credit mic according to the ruling the mic is allowable to qualified taxpayers who pay or incur qualified_costs on or after date for qualified_property that is placed_in_service qualified_costs for this purpose are limited to amounts that are properly chargeable to the capital_account of the qualified_taxpayer and includes capitalized costs of labor that are directly allocable to the construction or modification of qualified_property see cal rev tax code d and d for purposes of the mic the term capitalized labor means all direct costs of labor that can be identified or associated with and are properly allocable to the construction modification or installation of specific items of qualified_property see cal code regs tit b and b to determine whether direct costs of labor are properly allocable to the construction modification or installation of a specific item of qualified_property a taxpayer is required to use the same method of allocation that it is required to use under sec_1_263a-1 see cal code regs tit b and b using these criteria the california tax board analyzed a situation where a taxpayer utilizes the services of its employees for the engineering and design of a new coker see situation sec_2 and of legal ruling supra in situation the taxpayer does not keep separate records of the time spent by each of the employees performing engineering and design services for the new coker in this situation the board held that the wages of the engineers were not qualified_costs for purposes of the mic because the wages are not direct_labor_costs under sec_263a however in situation the taxpayer maintained separate records of the number of hours that each engineer spent engineering and designing the new coker in this situation the board held that the wages of the engineers are qualified_costs for purposes of the mic because these costs are properly treated as direct_labor_costs under sec_1_263a-1 statement as indicated above the blue_book in part states d irect production_costs required to be included in an inventory account includes the costs of materials forming an integral part of the product or consumed in the manufacturing process and the costs of labor that were directly involved in fabrication of the product see joint_committee on taxation supra this statement does not support taxpayer’s argument the statement only indicates that the costs of labor that are directly involved in fabrication of we also disagree with taxpayer’s interpretation of the cited blue_book in this case the director argues that some of the costs of taxpayer’s engineering tam-123771-05 the product ie labor that touches the product as it is being manufactured is included in the definition of direct labor and therefore must be capitalized contrary to taxpayer’s argument the statement does not limit the definition of direct_labor_costs to only include the costs of such labor moreover the blue_book statement does not purport to be a comprehensive definition of direct_labor_costs department are direct_labor_costs in particular the director contends that the labor costs of time reporting engineers are associated with particular assets because the time reporting engineers specifically assign their costs to a code using either a c r m or x where a c indicates that the cost is capitalizable taxpayer asserts that none of the labor costs incurred by its engineering department can be identified or associated with particular units or groups of units of specific property produced without the use of an allocation method in other words taxpayer asserts that the labor costs incurred by its engineering department are not specifically recorded to capitalizable projects according to taxpayer its time-reporting engineers record the hours worked on specific projects but do not specifically record the time spent on individual capital or expense activities codes within the project instead the engineers reported time is allocated to codes within a specific project based on allocation percentages established by the planning engineer who initiated the specific project and based on the total projected cost of the project for each code likewise the labor costs associated with supervisors and support employees in the engineering department are not directly associated with a capitalizable project but instead are collected in cost pools and allocated using cost drivers in alternative answers if the director determines that time reporting engineers specifically track time to codes such labor constitutes direct_labor_costs however if the director determines that the time reporting engineers do not specifically track time to codes such labor costs are not direct_labor_costs given this resolution of the issue the director must process the case consistent with this legal analysis as applied to the facts as they are ultimately determined see section dollar_figure of revproc_2005_2 supra are the costs of taxpayer’s procurement department mixed_service_costs that may be allocated between capitalizable activities and deductible activities department are not mixed_service_costs because its costs do not consist of only general and administrative costs alternatively the director contends that even if the procurement department is considered a service_department the provisioning costs of the department are not mixed_service_costs because taxpayer’s accounting system already partially identifies these costs with capital projects the director does not contend however that the provisioning costs are direct costs we believe that the two sets of facts provided by the director and taxpayer result the director contends that the costs incurred by taxpayer’s procurement tam-123771-05 as indicated above we do not accept the director’s narrow definition of a service_department sec_1_263a-1 does not limit the definition of service_costs to only include the costs of general and administrative departments contrary to director’s argument service_costs are a type of indirect_costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function therefore in order to determine whether the costs of taxpayer’s procurement department are service_costs one must first determine whether taxpayer’s procurement department is a service_department sec_1 263a- e i b defines service departments as administrative service or support departments that incur service_costs the regulations do not contain an exclusive list of service departments instead the facts and circumstances of a taxpayer’s activities and business organization control whether a department is a service_department however the regulations indicate that certain purchasing costs may constitute capitalizable service_costs in particular sec_1_263a-1 provides that the costs of purchasing operations including materials and equipment scheduling and coordinating delivery of materials and equipment to and from factories or job sites and expediting and follow-up is an example of capitalizable service_costs this example assumes that because the materials and equipment are delivered to a factory such materials and equipment will be used for production however in some instances purchased materials may not be used in an activity that requires capitalization of the purchasing costs under sec_263a accordingly it is clear that the regulations contemplate that the costs of a purchasing department may be viewed as service_costs and allocated between capitalizable and deductible activities using various cost allocation_methods that are incurred in the procurement department are not mixed_service_costs because such costs are properly allocated to property produced under taxpayer’s existing accounting_method the director’s argument is similar to the rules found in the temporary regulations under the temporary regulations a taxpayer was not permitted to use the simplified_service_cost_method to allocate administrative support and service_costs if such costs were properly allocated to production activities under the taxpayer’s method_of_accounting prior to the effective date of sec_263a see sec_1_263a-1t b i the rule provided by the temporary regulations is not contained in the final regulations see sec_1_263a-1 furthermore we do not accept the director’s argument that the provisioning cost sec_3 as indicated above the temporary regulations indicated that for purposes of the simplified_service_cost_method mixed_service_costs did not include administrative support and service_costs that directly benefit or are incurred by reason of the performance of the taxpayer’s production activities if such costs do not benefit other activities of the taxpayer’s trade_or_business or if such costs were properly allocated to production activities under the taxpayer’s method_of_accounting prior to the effective date of sec_263a see sec_1_263a-1t b i in our analysis of taxpayer’s engineering department we opined that this background made clear that the final sec_263a regulations did not include direct costs within the definition of service_costs this opinion was not only supported by the background provided by the temporary regulations but also the express wording of the definition of service_costs provided in sec_1 263a- e a the director’s present argument regarding costs that were properly allocated to production activities under the taxpayer’s method_of_accounting prior to the effective date of sec_263a unlike its having concluded that taxpayer’s procurement department is a service tam-123771-05 department we believe that all the indirect_costs incurred by the department constitute mixed_service_costs mixed_service_costs are service_costs that are partially allocable to production or resale activities capitalizable mixed_service_costs and partially allocable to non-production or non-resale activities deductible mixed_service_costs see sec_1_263a-1 in this case taxpayer’s provisioning costs relate to both production and non-production activities accordingly taxpayer’s provisioning costs must be allocated between capitalizable production activities and deductible activities under the final sec_263a regulations all the indirect_costs as opposed to direct costs incurred in a service_department that are partially allocable to production or resale activities or resale activities and partially allocable to non-production or non-resale activities ie mixed_service_costs can be allocated between capitalizable and deductible activities using the simplified_service_cost_method caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent argument regarding direct costs with relation to service_costs is not addressed by any analogous section in the final regulations
